                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 ROOSEVELT DANTE HARRIS,
                                                                 Civ. No. 19-18084 (PGS)
                  Petitioner,

          v.                                              :      MEMORANDUM AND ORDER

UNITED STATES OF AMERICA,

                  Respondent.


          Petitioner is proceeding pro se with a motion to vacate, set aside or correct his sentence

pursuant to 28 U.S.C.    §   2255. (See ECF 4). In accordance with Rule 4(b) of the Rules Governing

Section 2255 Proceedings, the Court has screened the motion for dismissal and determined that

dismissal without an answer and a reply is not warranted.

          Accordingly, IT IS this        day of December, 2019

          ORDERED that within sixty (60) days of the date of the entry of this order, the United

States shall electronically file and serve an answer to the   § 2255   motion (ECF 4); and it is further

          ORDERED that the answer shall respond to the allegations and grounds of the motion

and shall adhere to Rule 5 of the Rules Governing Section 2255 Proceedings; and it is further

          ORDERED that the answer shall address the merits of each claim raised in the motion as

well as whether the motion is timely; and it is further

          ORDERED that the answer shall contain an index of exhibits; and it is further

          ORDERED that if the answer refers to briefs or transcripts, orders, and other documents

from prior proceedings, then the United States shall serve and file them with the answer; and it is

further
        ORDERED that petitioner may file a reply to the answer within forty-five (45) days after

the answer is filed; and it is further

        ORDERED that the Clerk shall serve this order on petitioner by regular U.S. mail.




                                                           PETER G. SHERIDAN
                                                           United States District Judge




                                               2
